DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-5, in the reply filed on 01/14/2022 is acknowledged.
Claims 6-26 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01/14/2022.
Claim Interpretation
Applicant uses the term “acquiring unit” and “control unit”, these are being interpreted to mean a controller that is programmed to perform the claimed functions.
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “cleaner unit” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform 
Claim Objections
Claims 1-3 objected to because of the following informalities:  
As to claim 1 applicant states “acquiring information on outside of the vehicle” which appears to require grammatical revision. Examiner suggests “that acquires information outside of the vehicle”.
As to claims 2-3 the phrase “dirt signal indicating that the external sensor is dirty from the dirt sensor” appears to require grammatical revision. There is one instance of this phrase in claim 2 and two instances of this phrase in claim 3. Examiner suggests “dirt signal from the dirt sensor indicating that the external sensor is dirty”. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 1, applicant states an “advanced notification information acquiring unit” and attributes this unit to “notifying” when the vehicle arrives in a predetermined distance from an expressway entrance. It is unclear is the acquiring unit is recited as intended use as it is attributed to the vehicle (which is recited as intended use). For examination purposes the acquiring unit will be interpreted as it is positively recited, as it appears this is what applicant desires. Further to claim 1, applicant states a “predetermined distance” but does not state what the metes and bounds of such a distance is (i.e. 1km? 100 miles? The entire distance of the earth?). Thus, it is unclear as to what the metes and bounds of the phrase predetermined distance is meant to encapsulate. For examination purposes, a predetermined distance will be understood as any distance.
As to claim 4, applicant states “acquired weather information”, it is unclear as to whether the control unit acquires such information or if the information merely needs to be acquired (i.e. the acquiring unit or some other unit/sensor). Further, the term “acquired” is past tense and demonstrates that somewhere within the claim such information is obtained, but as there is no mention of it prior to it is unclear if the term lacks antecedent basis.
As to claim 5, applicant recites “the weather” however claim 4 recites that the “acquired weather information indicates weather”. Thus it is unclear if the cleaner merely needs to be capable of operating in actual rain, or if applicant is referring to the information indicative of weather. Further, claim 5 recites the limitation "the weather" in line 1.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, it will be interpreted that the cleaner must operate during actual rain.
The remaining claims are rejected for being dependent on a previously rejected claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 & 4-5 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yamauchi (US20200391702A1).
As to claim 1, Yamauchi discloses a vehicle cleaner system (see Fig.8) comprising: a cleaner unit (Fig.8 nozzles refs 26a-26b, 27a-27b, 38a, 52a-52b, 53a-53b, 56a) mounted on a vehicle and configured to clean an external sensor (see corresponding sensor to each nozzle) that acquires information outside the vehicle; an ADAS-ECU (Fig.8 ref 10) that acquire information as to whether the vehicle is on an expressway [0039] (since the vehicle is on an expressway it must be a predetermined distance from the entrance i.e. the distance from the entrance to the start of the expressway) and transmits (i.e. notifies) a cleaning ECU [0071], thus the ADAS-ECU reads on an advanced notification information acquiring unit; a cleaner control unit (Fig.8 ref 22) which receives information from the ADAS-ECU [0065 & 0071] and controls the cleaners to clean the sensors [0144] after evaluating if the sensor needs to be cleaned [0086].
.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamauchi (US20200391702A1) as applied to claim 1 above, and further in view of either Shirakura (US20210197769A1) and/or Tippy (US20170313288A1).
As to claim 2, Yamauchi teaches the system of claim 1, wherein the cleaner unit includes a liquid nozzle (see Fig.8 nozzles with suffix a after their reference numeral) configured to discharge liquid toward the sensor; the external sensor being cleaned reads on a dirt sensor as they provide data to determine if the sensor is dirty (See Fig.3 also [0071]); the cleaner control unit cleans the sensor using the liquid nozzle based on the detected dirt (see Fig.10) in conjunction with the acquisition of expressway location information [0039, 0130, & 0144]. Assuming arguendo that the dirt sensor must be a separate sensor from the external sensor being cleaned the following alternative rejection is provided. Yamauchi does not teach a dirt sensor, however the use of dirt sensor for detecting if a sensor is dirty is known in the art as evidenced by Shirakura or Tippy.
Shirakura discloses an art related vehicle cleaning system (abstract), wherein adhered material detection sections (i.e. dirt sensors) are utilized in order to determine the dirtiness of the sensor and supply a required amount of cleaning solution [0038]. Such sensor outputs are sent to an ADAS-ECU and then to a cleaner control unit [0114-0116 & 0127]. As the detection section is utilized for determination of cleaning it is understood to be part of a cleaner unit. Tippy discloses an art related vehicle sensor cleaner (abstract), wherein another known method of detecting dirt on a sensor is by utilizing a sensor to detect dirt [0049, 0053-0054, & 0059]. The sensed dirt is used to determine if the camera is adequately clean or requires cleaning. 
It would have been obvious to a person having ordinary skill in the art, before the effective filing, to modify Yamauchi to use dirt sensors in place of utilizing the sensor data from . 

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamauchi (US20200391702A1) as applied to claim 1 above, and further in view of Giraud (US20170297536A1) and either of Shirakura (US20210197769A1) and/or Tippy (US20170313288A1).
As to claim 3, Yamauchi teaches the system of claim 1, wherein the cleaner unit includes a liquid nozzle (see Fig.8 nozzles with suffix a after their reference numeral) configured to discharge liquid toward the sensor; air nozzles (see Fig.8 nozzles with suffix b after their reference numeral) configured to discharge air toward the sensor; the external sensor being cleaned reads on a dirt sensor as they provide data to determine if the sensor is dirty (See Fig.3 also [0071]); the cleaner control unit cleans the sensor using the liquid nozzle based on the detected dirt (see Fig.10) in conjunction with the acquisition of expressway location information [0039, 0130, & 0144]. Assuming arguendo that the dirt sensor must be a separate sensor from the external sensor being cleaned the following alternative rejection is provided. Yamauchi does not teach a dirt sensor, however the use of dirt sensor for detecting if a sensor is dirty is known in the art as evidenced by Shirakura or Tippy. Yamauchi also does not disclose the air nozzle discharging when the sensor is not dirty, but such a feature would have been obvious in light of the teachings of Giraud.

Giraud discloses a device for protecting an optical sensor (abstract) for a motor vehicle [0043] that utilizes an air nozzle (Fig.1 ref 9) in order to provide an air curtain to protect against dirt [0056]. The purpose of the air curtain is to prevent the deposition of dirt, dust, or rain [0013]. Giraud and Yamauchi are analogous in the art of cleaning vehicle mounted sensors. 
It would have been obvious to a person having ordinary skill in the art, before the effective filing, to modify Yamauchi to use dirt sensors in place of utilizing the sensor data from the external sensor this allows for reduced liquid consumption (Shirakura [0038]) and removal/replacement of a worn dirt sensor (Tippy [0050, 0055, & 0060]). Further, it is in the purview of one of ordinary skill in the art to utilize one known method of detecting dirt in place of another. A skilled artisan would have also found it obvious to modify the air nozzle and controller of Yamauchi such that air is supplied when the sensor is clean in order to prevent the adherence of dirt, dust, and water droplets (Giraud [0013 & 0056]). 

Claims 1 & 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Herman (US20200094784A1) in view of Shirakura (US20210197769A1).

Shirakura discloses an art related vehicle cleaning system (abstract), wherein by separating the vehicle computer of an autonomous vehicle into a separate controller for 
It would have been obvious to a person having ordinary skill in the art, before the effective filing, to modify Herman such that the computer is separated into an autonomous driving ECU (now reading on advanced notification information acquiring unit) and a cleaner control ECU (now reading on cleaner control unit) in order to reduce computational load and wiring concentration (Shirakura [0013, 0236, & 0243]) since both Herman also utilizes an autonomous vehicle (Herman [0039 & 0060]).
As to claims 4-5, Modified Herman teaches the system of claim 1, wherein Shirakura further discloses that the controller can determine that an apt time to clean sensor faces is when rainfall has been detected [0131]. In light of such teachings, a skilled artisan would have found it obvious further modify Herman such that the cleaners also operate during a time when it is raining. Thus, the modification would provide a control unit that performs cleaning when raining and/or an occlusion is detected prior to a freeway entrance ramp.
Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Herman (US20200094784A1) and Shirakura (US20210197769A1) as applied to claim 1 above, and further in view of Tippy (US20170313288A1).

Tippy discloses an art related vehicle sensor cleaner (abstract), wherein another known method of detecting dirt on a sensor is by utilizing a sensor to detect dirt [0049, 0053-0054, & 0059]. The sensed dirt is used to determine if the camera is adequately clean or requires cleaning. 
It would have been obvious to a person having ordinary skill in the art, before the effective filing, to further modify Herman to use dirt sensors in place of utilizing the sensor data from the external sensor this allows for removal/replacement of a worn dirt sensor (Tippy [0050, 0055, & 0060]). Further, it is in the purview of one of ordinary skill in the art to utilize one known method of detecting dirt in place of another. 

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Herman (US20200094784A1) and Shirakura (US20210197769A1) as applied to claim 1 above, and further in view of Tippy (US20170313288A1) and Giraud (US20170297536A1).
As to claim 3, Modified Herman teaches the system of claim 1, wherein a nozzle is present (Herman [0054]) and utilized for cleaning the sensor. Although Herman does not state the nozzle to be liquid or air, Shirakura discloses that both air and liquid nozzles are known to be utilized for the cleaning of sensors (see Fig.1 nozzles ending with suffix b at the end of their reference numeral, also [0086]). Thus one of ordinary skill in the art would have found it obvious to supply liquid and air nozzles, when it is not explicitly stated what type of nozzle is present. Upon determination that there is an occlusion on the sensor at a predetermined distance from an entrance ramp of a freeway (Herman Fig.8) the controller actuates the nozzles to clean said sensor (see Herman [0054] also Shirakura [0116, 0179, 0189, & 0190]). As the external sensor of Herman also detects the presence of an occlusion it reads upon a dirt sensor (see Herman Fig.10). Assuming arguendo that the dirt sensor and the external sensor are different elements the following alternative rejections are provided. Although Modified Herman does not disclose a dirt sensor for determining the presence of the occlusion, Shirakura does disclose the presence of separate adhered material detection sections [0114], i.e. dirt sensors, as a known alternative for determining if dirt is present. One of ordinary skill in the art would have found it obvious to utilize dirt sensors in place of image data from the external sensor itself as a known alternative for detecting an occlusion. Furthermore, the use of dirt sensors is known in the art as evidenced by Tippy. Modified Herman also does not teach the air nozzles operating in such a manner that when the nozzle is clean they discharge air, however such a feature would have been obvious in light of the teachings of Giraud.

Giraud discloses a device for protecting an optical sensor (abstract) for a motor vehicle [0043] that utilizes an air nozzle (Fig.1 ref 9) in order to provide an air curtain to protect against dirt [0056]. The purpose of the air curtain is to prevent the deposition of dirt, dust, or rain [0013]. Giraud and Herman are analogous in the art of cleaning vehicle mounted sensors. 
It would have been obvious to a person having ordinary skill in the art, before the effective filing, to further modify Herman to use dirt sensors in place of utilizing the sensor data from the external sensor this allows for removal/replacement of a worn dirt sensor (Tippy [0050, 0055, & 0060]). Further, it is in the purview of one of ordinary skill in the art to utilize one known method of detecting dirt in place of another. A skilled artisan would have also found it obvious to modify the air nozzle and controller of Modified Herman such that air is supplied when the sensor is clean in order to prevent the adherence of dirt, dust, and water droplets (Giraud [0013 & 0056]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Miura (US20200110407A1) discloses a vehicle system with a controller that determines a distance from an expressway entrance [1046 & 0154] after determining a sensor is dirty [0117-0118] so that a user can stop to clean said sensor (see also Fig.10). Miura also discloses cleaning means mounted on the vehicle for cleaning said sensors [0183-0185].
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Stratton (US20150032292A1) discloses utilizing multiple data inputs for determining if a sensor needs cleaning, including location (see Fig.2 & [0037-0038]).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kowalk (US20160229378A1) discloses a debris removal system (abstract) that utilizes vehicle location from a destination to activate a cleaning device (see Figs.2A-3B).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Turner (US20190256054A1) discloses a camera cleaning system (abstract) wherein radar is utilized to determine an object [0033] and cleaning the sensors after detecting the object (see Fig.8).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAIR CHAUDHRI whose telephone number is (571)272-4773. The examiner can normally be reached Monday - Thursday 7:00am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571)272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/OMAIR CHAUDHRI/Examiner, Art Unit 1711                                                                                                                                                                                                        

/MICHAEL E BARR/Supervisory Patent Examiner, Art Unit 1711